Citation Nr: 0701821	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  04-24 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1972 until 
January 1973.  The appellant is the veteran's widow.  This 
appeal arises from a September 2003 rating decision by the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs which denied service 
connection for the cause of the veteran's death.  In October 
2006, the undersigned Veterans Law Judge conducted a video 
conference hearing regarding the issue on appeal.


FINDINGS OF FACT

1.  The veteran died in July 2003, at the age of 51 years.  

2.  The certificate of death for the veteran lists his 
immediate cause of death as poorly controlled diabetes 
mellitus due to diabetic left foot ulcer and abnormal gait 
due to prior arthritis and neuropathy. 
 
3.  At the time of the veteran's death, he was service 
connected for left foot injury evaluated as 40 percent 
disabling, lumbosacral strain with disc degeneration 
evaluated as 20 percent disabling, chronic left hip strain 
evaluated as 20 percent disabling, and tendonitis and 
impingement with rotator cuff repair of the left and right 
shoulder each evaluated as 10 percent disabling.  

4.  It is not shown that a disease or injury of service 
origin played any role in causing or hastening the veteran's 
death.




CONCLUSION OF LAW

A service connected disability did not cause or materially or 
substantially contribute to cause the veteran's death.  38 
U.S.C.A. § 1110, 1310 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.312 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

The appellant claims that the veteran's death was due to his 
service connected disabilities.  The veteran died in July 
2003, at the age of 51.  The death certificate lists his 
immediate cause of death as poorly controlled diabetes 
mellitus due to diabetic left foot ulcer and abnormal gait 
due to prior arthritis and neuropathy.  See Certificate of 
Death; Affidavit of Amendment to Medical Certification of 
Death.  At the time of the veteran's death, service 
connection was in effect for left foot injury evaluated as 40 
percent disabling, lumbosacral strain with disc degeneration 
evaluated as 20 percent disabling, chronic left hip strain 
evaluated as 20 percent disabling, and tendonitis and 
impingement with rotator cuff repair of the left and right 
shoulder each evaluated as 10 percent disabling.  The 
combined evaluation was 70 percent.   
  
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Also, 
certain chronic diseases, when manifested to a degree of 10 
percent or more within one year from separation from active 
service may be service connected even though there is no 
evidence of such disease during the period of service. 

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For the service connected disability to be the cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather, it must be 
shown that there was a causal relationship.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In October 2003, the appellant submitted an Affidavit of 
Amendment to Medical Certification of Death which noted the 
following: "Patient is 70% service connect but 1st death 
certificate failed to correlate his SC illnesses to his 
death.  I feel that his Diabetes and foot issues are related 
to his SC Disabilities." [sic]  During the October 2006 
hearing, the appellant stated that the doctor who signed the 
amended death certificate had treated her husband for eight 
or nine years.  See Hearing Transcript at 4.  Also of record 
is the corresponding VA clinic record where the appellant 
asked the signing physician to amend the death certificate.  
The clinic record states that the veteran was service 
connected for loss of use of his left foot, and he had a 
diabetes mellitus foot ulcer on that foot for at least six 
months.  The physician also notes that the veteran gave up on 
life due to pain and poorly controlled diabetes and that his 
leg was turning dark prior to death with fluid coming from 
under his toenail. 

In May 2004, a VA medical opinion was obtained.  The examiner 
reviewed the veteran's claim's file and noted that the 
veteran had a diabetic left foot ulcer.  The examiner also 
noted that the veteran was having significant pain, for 
several years, due to peripheral neuropathy caused by his 
diabetes and that he also had a foot ulcer in his left leg.  
However, the examiner added that the ulcer was not infected 
requiring antibiotics and did not contribute to the veteran's 
cause of death.  The examiner's opinion was as follows:

Had his foot ulcer contributed to his cause of 
death, I believe the case could have been made 
that due to the veteran's abnormal gait that it 
could have contributed to the foot ulcer.  
However, it appears that the veteran's cause of 
death was due to his diabetes and complications 
from that as opposed to complications from his 
service connected disabilities.  Thus, I would 
have to say it would be speculation to say the 
veteran's cause of death was the result of his 
service connected disabilities.  Certainly his 
diabetes could not result from his arthritis and 
residuals of his service connected problems, and 
diabetes was really the major cause of death, and 
I think it would be speculative to say that his 
service connected disorders contributed 
materially to his death.   

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
favorable material evidence.  See, e.g., Eddy v. Brown, 9 
Vet. App. 52 (1996).  The weight placed on a medical 
professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-471 (1993). 
  
While the physician who signed the amended death certificate 
did serve as one the veteran's treating physicians, there is 
no indication that he reviewed the veteran's claim's file.  
After receiving the amended certificate, the RO obtained an 
opinion based on review of the claim's file and the veteran's 
entire medical history of record.  

In this case, the later opinion by the VA doctor is more 
probative than the medical opinion provided by the physician 
who signed the death certificate because it was based on a 
full review of the claim's file and provides a definite 
opinion.  See also White v. Principi, 243 F.3d 1378 (Fed. 
Cir. 2001) (holding that the treating physician rule used by 
the Social Security Administration, whereby additional 
evidentiary weight is to be given for an opinion of a 
treating physician, does not apply to the VA system).  Based 
on the above, the Board finds that the competent evidence of 
record fails to establish that the veteran's death was due to 
his active military service.  The May 2004 VA medical opinion 
stated that the veteran's ulcer did not contribute to his 
death and added that linking the veteran's service connected 
disabilities to his cause of death would be based on 
speculation.  The Board notes that a "possible" connection 
or one based on "speculation" is too tenuous a basis on 
which to grant service connection.  The reasonable doubt 
doctrine requires that there be a "substantial" doubt and 
"one within the range of probability as distinguished from 
pure speculation or remote possibility."  38 C.F.R. § 3.102; 
see also Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).   

Accordingly, the Board finds that the preponderance of the 
competent evidence of record is against the claim that the 
veteran's death was due to his active military service.  The 
Board has considered the doctrine of the benefit of the 
doubt, under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but it 
does not find that the evidence is of such approximate 
balance as to warrant its application. 


Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The appellant was advised of the necessary evidence to 
substantiate her claim; that the RO would assist her in 
obtaining additional information and evidence; of the  
responsibilities on both her part and VA's in developing the 
claim; and of the need to provide any evidence in her 
possession that pertains to the claim.  See Letter from RO to 
the Appellant (Aug. 2003).  As such, VA fulfilled its 
notification duties.  

The Board is also aware of the considerations in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding the need for 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  The failure to provide notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability on appeal is harmless 
because the preponderance of the evidence is against the 
appellant's claim for service connection, and any questions 
as to the appropriate disability rating or effective date to 
be assigned are moot.  Therefore, the Board finds no lapse in 
compliance with Dingess. 

Remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (holding that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit are to be avoided).  Accordingly, the Board finds 
that no prejudice to the appellant will result from an 
adjudication of his claim in this decision. 

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate
a claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2005).  In this case, the veteran's service medical 
records and private treatment records have been associated 
with the claim's file.  Moreover, a VA opinion in connection 
with this claim was obtained.  There is no indication of any 
additional evidence that has not been made part of the 
record.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


